DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance: 
The prior art of record does not teach or suggest either alone or in combination a solder member mounting method as recited by claim 1, particularly selecting one of a plurality of solder member attachers, the plurality of solder member attachers being within a same attacher apparatus and having different pattern intervals from each other, such that the one selected solder member attacher of the plurality of solder member attachers has a pattern interval corresponding to the detected pattern interval of the bonding pads; and attaching solder members on the bonding pads of the substrate, respectively, using the one selected solder member attacher, wherein, before selecting one of the plurality of solder member attachers and before attaching the solder members on the bonding pads, determining a plurality of allowable error ranges, in accordance with the detected pattern interval of the bonding pads, such that the detected pattern interval of the bonding pads falls within one of the plurality of allowable error ranges.
The prior art of record does not teach or suggest either alone or in combination a solder member mounting method as recited by claim 11, particularly after determining the plurality of allowable error ranges, providing a plurality of solder member attachers within a same attacher apparatus, the plurality of solder member attachers having different pattern intervals, and the different pattern intervals corresponding to the plurality of allowable error ranges, respectively; .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KILEY SHAWN STONER whose telephone number is (571)272-1183.  The examiner can normally be reached on Monday-Thursday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Walker can be reached on 571-272-3458.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished 
/KILEY S STONER/            Primary Examiner, Art Unit 1735